Exhibit 10.29(b)
Execution Version




CONFIDENTIALITY, NON‑SOLICITATION and
NON‑COMPETITION AGREEMENT
This CONFIDENTIALITY, NON-SOLICITATION AND NON-COMPETITION AGREEMENT (this
“Agreement”) is entered into and effective as of January 6, 2020 by and between
EQT Corporation, a Pennsylvania corporation (EQT Corporation and its subsidiary
companies are hereinafter collectively referred to as the “Company”), and
William E. Jordan (the “Employee”).
WITNESSETH:
WHEREAS, the Company desires to procure the services of Employee, and Employee
is willing to enter into employment with the Company, subject to the terms and
subject to the conditions set forth below; and
WHEREAS, during the course of Employee’s employment with the Company, the
Company will impart to Employee proprietary and/or confidential information
and/or trade secrets of the Company; and
WHEREAS, in order to protect the business and goodwill of the Company, the
Company desires to obtain certain confidentiality, non-competition and
non‑solicitation covenants from the Employee; and
WHEREAS, the Employee is willing to agree to these confidentiality,
non-competition and non-solicitation covenants by entering into this Agreement,
in exchange for the Company’s employment of Employee and the Company’s agreement
to pay the severance benefits described in Section 3 below in the event that
Employee’s employment with the Company is terminated in certain circumstances;
and
NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein, and intending to be legally bound hereby, the
parties hereto agree as follows:
1.    Restrictions on Competition and Solicitation. While the Employee is
employed by the Company and for a period of twenty-four (24) months after the
date of Employee's termination of employment with the Company for any reason
Employee will not, directly or indirectly, expressly or tacitly, for
himself/herself or on behalf of any entity conducting business anywhere in the
Restricted Territory (as defined below): (i) act in any capacity for any
business in which his duties at or for such business include oversight of or
actual involvement in providing services which are competitive with the services
or products being provided or which are being produced or developed by the
Company, or were under investigation by the Company within the last two (2)
years prior to the end of Employee's employment with the Company, (ii) recruit
investors on behalf of an entity which engages in activities which are
competitive with the services or products being provided or which are being
produced or developed by the Company, or were under investigation by the Company
within the last two (2) years prior to the end of Employee's employment with the
Company, or (iii) become employed by such an entity in any


1



--------------------------------------------------------------------------------





capacity which would require Employee to carry out, in whole or in part, the
duties Employee has performed for the Company which are competitive with the
services or products being provided or which are being produced or developed by
the Company, or were under active investigation by the Company within the last
two (2) years prior to the end of Employee's employment with the Company.
Notwithstanding the foregoing, the Employee may purchase or otherwise acquire up
to (but not more than) 1% of any class of securities of any enterprise (but
without otherwise participating in the activities of such enterprise) if such
securities are listed on any national or regional securities exchange or have
been registered under Section 12(g) of the Securities Exchange Act of 1934. This
covenant shall apply to any services, products or businesses under investigation
by the Company within the last two (2) years prior to the end of Employee's
employment with the Company only to the extent that Employee acquired or was
privy to confidential information regarding such services, products or
businesses. Employee acknowledges that this restriction will prevent Employee
from acting in any of the foregoing capacities for any competing entity
operating or conducting business within the Restricted Territory and that this
scope is reasonable in light of the business of the Company. Notwithstanding
anything to the contrary in the foregoing paragraph or in this Agreement,
Employee shall not in any way be restricted from being employed as an attorney
in the oil and gas industry immediately following the date of Employee's
termination of employment with the Company.
Restricted Territory shall mean: (i) the entire geographic location of any
natural gas and oil play in which the Company owns, operates or has contractual
rights to purchase natural gas-related assets (other than commodity trading
rights and pipeline capacity contracts on non-affiliated or third-party
pipelines), including but not limited to, storage facilities, interstate
pipelines, intrastate pipelines, intrastate distribution facilities, liquefied
natural gas facilities, propane-air facilities or other peaking facilities,
and/or processing or fractionation facilities; or (ii) the entire geographic
location of any natural gas and oil play in which the Company owns proved,
developed and/or undeveloped natural gas and/or oil reserves and/or conducts
natural gas or oil exploration and production activities of any kind; or (iii)
the entire geographic location of any natural gas and oil play in which the
Company has decided to make or has made an offer to purchase or lease assets for
the purpose of conducting any of the business activities described in
subparagraphs (i) and (ii) above within the six (6) month period immediately
preceding the end of the Employee’s employment with the Company provided that
Employee had actual knowledge of the offer or decision to make an offer prior to
Employee’s separation from the Company. For geographic locations of natural gas
and oil plays, refer to the maps produced by the United States Energy
Information Administration located at www.eia.gov/maps.
Employee agrees that for a period of twenty-four (24) months following the
termination of Employee's employment with the Company for any reason, including
without limitation termination for cause or without cause, Employee shall not,
directly or indirectly, solicit the business of, or do business with: (i) any
customer that Employee approached, solicited or accepted business from on behalf
of the Company, and/or was provided confidential or proprietary information
about while employed by the Company within the one (1) year period preceding
Employee's separation from the Company; and (ii) any prospective customer of the
Company who was identified to or by the Employee and/or who Employee was
provided


2



--------------------------------------------------------------------------------





confidential or proprietary information about while employed by the Company
within the one (1) year period preceding Employee's separation from the Company,
for purposes of marketing, selling and/or attempting to market or sell products
and services which are the same as or similar to any product or service the
Company offers within the last two (2) years prior to the end of Employee's
employment with the Company, and/or, which are the same as or similar to any
product or service the Company has in process over the last two (2) years prior
to the end of Employee's employment with the Company to be offered in the
future.
While Employee is employed by the Company and for a period of thirty-six (36)
months after the date of Employee's termination of employment with the Company
for any reason, Employee shall not (directly or indirectly) on his own behalf or
on behalf of any other person or entity solicit or induce, or cause any other
person or entity to solicit or induce, or attempt to solicit or induce, any
employee, consultant, vendor or independent contractor to leave the employ of or
engagement by the Company or its successors, assigns or affiliates, or to
violate the terms of their contracts with the Company.
2.    Confidentiality of Information and Nondisclosure. Employee acknowledges
and agrees that his employment by the Company necessarily involves his/her
knowledge of and access to confidential and proprietary information pertaining
to the business of the Company. Accordingly, Employee agrees that at all times
during the term of this Agreement and for as long as the information remains
confidential after the termination of Employee's employment, he will not,
directly or indirectly, without the express written authority of the Company,
unless directed by applicable legal authority having jurisdiction over Employee,
disclose to or use, or knowingly permit to be so disclosed or used, for the
benefit of himself/herself, any person, corporation or other entity other than
the Company, (i) any information concerning any financial matters, employees of
the Company, customer relationships, competitive status, supplier matters,
internal organizational matters, current or future plans, or other business
affairs of or relating to the Company, (ii) any management, operational, trade,
technical or other secrets or any other proprietary information or other data of
the Company, or (iii) any other information related to the Company which has not
been published and is not generally known outside of the Company. Employee
acknowledges that all of the foregoing, constitutes confidential and proprietary
information, which is the exclusive property of the Company. Nothing in this
Agreement prohibits Employee from: (i) reporting possible violations of federal,
state, or local law or regulation to any governmental agency or entity, or from
making other disclosures (including of confidential information) that are
protected under the whistleblower provisions of federal, state, or local law or
regulation; or (ii) disclosing trade secrets when the disclosure is solely for
the purpose of: (a) reporting possible violations of federal, state, or local
law or regulation to any governmental agency or entity; (b) working with legal
counsel in order to determine whether possible violations of federal, state, or
local law or regulation exist; or (c) filing a complaint or other document in a
lawsuit or other proceeding, if such filing is made under seal. Any disclosures
of trade secrets must be consistent with 18 U.S.C. §1833.
3.    Severance Benefit. If the Employee’s employment is terminated by the
Company for any reason other than Cause (as defined below) or if the Employee
terminates his


3



--------------------------------------------------------------------------------





employment for Good Reason (as defined below) (any such termination, a
“Qualifying Termination”), the Company shall provide Employee with the
following:


(a) A lump sum payment payable within 60 days following Employee’s termination
date equal to twelve (12) months (twenty-four (24) months in the event the
Qualifying Termination occurs in connection with or at any time following the
occurrence of a Change of Control (as defined in the Company’s 2019 Long Term
Incentive Plan, or any successor thereto) of Employee’s base salary in effect at
the time of such termination, or immediately prior to the event that serves as
the basis for termination for Good Reason;
(b) A lump sum payment payable within 60 days following Employee’s termination
date equal to one times (two times in the event the Qualifying Termination
occurs in connection with or at any time following the occurrence of a Change of
Control) the average annual incentive (bonus) payment earned by the Employee
under the Company’s applicable Short-Term Incentive Plan (or any successor plan)
for the three (3) full years prior to Employee’s termination date; provided that
if such termination of employment occurs prior to Employee having been employed
by the Company for three full calendar years and through the determination and
payment, if any, of the annual incentive for the third such year, then such
average shall be calculated by including, for each partial calendar year of
employment and each calendar year during which such individual was not employed
by the Company, the greater of (i) the Employee’s actual award for such year,
and (ii) the Employee’s target annual incentive (bonus) award at time of
termination;    
(c) A lump sum payment payable within 60 days following Employee’s termination
date equal to the product of (i) twelve (12) and (ii) 100% of the then-current
Consolidated Omnibus Budget Reconciliation Act of 1985 monthly rate for family
coverage;
(d) A lump sum payment payable within 60 days following Employee’s termination
date equal to $25,000;
(e) Subject to Section 13 of this Agreement, all stock options, restricted
stock, restricted stock units and other time-vesting equity awards granted to
Employee under the EQT Corporation 2019 Long-Term Incentive Plan (as amended
from time to time, and including any successor plan thereto, the “2019 LTIP”),
and any other long-term incentive plan of the Company (the 2019 LTIP and any
other long-term incentive plan of the Company are, collectively, the “LTIPs”)
shall immediately become vested and exercisable in full and/or all restrictions
on such awards shall lapse (for avoidance of doubt, this provision shall
supersede any provision to the contrary contained in any award agreement or
program); and
(f) Subject to Section 13 of this Agreement, all performance-based equity awards
granted to Employee by the Company under the LTIPs shall remain outstanding and
shall be earned, if at all, based on actual performance through the end of the
performance period as if Employee’s employment had not been terminated (for
avoidance of doubt, this provision shall supersede any provision to the contrary
contained in any award agreement or program).


4



--------------------------------------------------------------------------------





The payments provided under this Section 3 shall be subject to applicable tax
and payroll withholdings, and shall be in lieu of any payments and/or benefits
to which the Employee would otherwise be entitled under the EQT Corporation
Severance Pay Plan (as amended from time to time). The Company’s obligation to
provide the payments and benefits under this Section 3 shall be contingent upon
the following:
(a) Employee’s execution of a release of claims in a form acceptable to the
Company; and
(b) Employee’s compliance with his obligations hereunder, including, but not
limited to, Employee’s obligations set forth in Sections 1 and 2 (the
“Restrictive Covenants”).
Solely for purposes of this Agreement, “Cause” as a reason for the Employee’s
termination of employment shall mean: (i) Employee’s conviction of a felony, a
crime of moral turpitude or fraud or Employee having committed fraud,
misappropriation or embezzlement in connection with the performance of his
duties; (ii) Employee’s willful and repeated failures to substantially perform
assigned duties; or (iii) Employee’s violation of any provision of a written
employment-related agreement between Employee and the Company or express
significant policies of the Company. If the Company terminates Employee’s
employment for Cause, the Company shall give Employee written notice setting
forth the reason for his termination not later than 30 days after such
termination.


Solely for purposes of this Agreement, “Good Reason” shall mean Employee’s
resignation within 90 days after: (i) a reduction in Employee’s base salary of
10% or more (unless the reduction is applicable to all similarly situated
employees); (ii) a reduction in Employee’s annual short-term bonus target of 10%
or more (unless the reduction is applicable to all similarly situated
employees); (iii) a significant diminution in Employee’s job responsibilities,
duties or authority; (iv) a change in the geographic location of Employee’s
primary reporting location in Houston of more than 50 miles; and/or (v) any
other action or inaction that constitutes a material breach by the Company of
this Agreement. A termination by Employee shall not constitute termination for
Good Reason unless Employee first delivers to the Chief Human Resources Officer
of the Company written notice: (i) stating that Employee intends to resign for
Good Reason pursuant to this Agreement; and (ii) setting forth with specificity
the occurrence deemed to give rise to a right to terminate for Good Reason
(which notice must be given no later than 90 days after the initial occurrence
of such event). The Company shall have a reasonable period of time (not less
than 30 days after receipt of Employee’s written notice that Employee is
resigning for Good Reason) to take action to correct, rescind or substantially
reverse the occurrence supporting termination for Good Reason as identified by
Employee. Failure by the Company to act or respond to the written notice shall
not be deemed to be an admission that Good Reason exists.


4.    Severability and Modification of Covenants. Employee acknowledges and
agrees that each of the Restrictive Covenants is reasonable and valid in time
and scope and in all other respects. The parties agree that it is their
intention that the Restrictive Covenants be enforced in accordance with their
terms to the maximum extent permitted by law. Each of the Restrictive


5



--------------------------------------------------------------------------------





Covenants shall be considered and construed as a separate and independent
covenant. Should any part or provision of any of the Restrictive Covenants be
held invalid, void, or unenforceable, such invalidity, voidness, or
unenforceability shall not render invalid, void, or unenforceable any other part
or provision of this Agreement or such Restrictive Covenant. If any of the
provisions of the Restrictive Covenants should ever be held by a court of
competent jurisdiction to exceed the scope permitted by the applicable law, such
provision or provisions shall be automatically modified to such lesser scope as
such court may deem just and proper for the reasonable protection of the
Company’s legitimate business interests and may be enforced by the Company to
that extent in the manner described above and all other provisions of this
Agreement shall be valid and enforceable.
5.    Reasonable and Necessary Agreement. The Employee acknowledges and agrees
that: (i) this Agreement is necessary for the protection of the legitimate
business interests of the Company; (ii) the restrictions contained in this
Agreement are reasonable; (iii) the Employee has no intention of competing with
the Company within the limitations set forth above; (iv) the Employee
acknowledges and warrants that Employee believes that Employee will be fully
able to earn an adequate livelihood for Employee and Employee’s dependents if
the covenant not to compete contained in this Agreement is enforced against the
Employee; and (v) the Employee has received adequate and valuable consideration
for entering into this Agreement.
6.    Injunctive Relief and Attorneys’ Fees. The Employee stipulates and agrees
that any breach of the Restrictive Covenants by the Employee will result in
immediate and irreparable harm to the Company, the amount of which will be
extremely difficult to ascertain, and that the Company could not be reasonably
or adequately compensated by damages in an action at law. For these reasons, the
Company shall have the right, without the need to post bond or prove actual
damages, to obtain such preliminary, temporary or permanent injunctions, orders
or decrees as may be necessary to protect the Company against, or on account of,
any breach by the Employee of the Restrictive Covenants. In the event the
Company obtains any such injunction, order, decree or other relief, in law or in
equity, the duration of any violation of Section 1 shall be added to the
applicable restricted period specified in Section 1. Employee understands and
agrees that, if the parties become involved in a lawsuit regarding the
enforcement of the Restrictive Covenants and if the Company prevails in such
legal action, the Company will be entitled, in addition to any other remedy, to
recover from Employee its reasonable costs and attorneys’ fees incurred in
enforcing such covenants. The Company’s ability to enforce its rights under the
Restrictive Covenants or applicable law against Employee shall not be impaired
in any way by the existence of a claim or cause of action on the part of
Employee based on, or arising out of, this Agreement or any other event or
transaction arising out of the employment relationship.
7.    Binding Agreement. This Agreement (including the Restrictive Covenants)
shall be binding upon and inure to the benefit of the successors and assigns of
the Company.
8.    Employment at Will. Employee shall be employed at‑will and for no definite
term. This means that either party may terminate the employment relationship at
any time for any or no reason.


6



--------------------------------------------------------------------------------





9.    Applicable Law; Exclusive Forum Selection; Consent to Jurisdiction. The
Company and Employee agree that this Agreement shall be governed by and
construed and interpreted in accordance with the laws of the Commonwealth of
Pennsylvania without giving effect to its conflicts of law principles. Except to
the extent that a dispute is required to be submitted to arbitration as set
forth in Section 10 below, Employee agrees that the exclusive forum for any
action to enforce this Agreement, as well as any action relating to or arising
out of this Agreement, shall be the state courts of Allegheny County,
Pennsylvania or the United States District Court for the Western District of
Pennsylvania, Pittsburgh Division. With respect to any such court action,
Employee hereby (a) irrevocably submits to the personal jurisdiction of such
courts; (b) consents to service of process; (c) consents to venue; and (d)
waives any other requirement (whether imposed by statute, rule of court, or
otherwise) with respect to personal jurisdiction, service of process, or venue.
Both parties hereto further agree that such courts are convenient forums for any
dispute that may arise herefrom and that neither party shall raise as a defense
that such courts are not convenient forums.
10.    Agreement to Arbitrate. Employee and the Company agree that any
controversy, claim, or dispute between Employee and the Company arising out of
or relating to this Agreement or the breach thereof, or arising out of any
matter relating to the Employee’s employment with the Company or the termination
thereof, shall be settled by binding arbitration in accordance with the
Commercial Arbitration Rules of the American Arbitration Association (“AAA”),
and judgment upon the award rendered by the arbitrators may be entered in any
court having jurisdiction thereof. The arbitration shall be governed by the
Federal Arbitration Act, shall be held in Pittsburgh, Pennsylvania, and shall be
conducted before a panel of three (3) arbitrators (the “Arbitration Panel”). The
Company and Employee shall each select one arbitrator from the AAA National
Panel of Commercial Arbitrators (the “Commercial Panel”), and the AAA shall
select a third arbitrator from the Commercial Panel. The Arbitration Panel shall
render a reasoned opinion in writing in support of its decision. Any award
rendered by the Arbitration Panel shall be final, binding, and confidential as
between the parties. Notwithstanding this agreement to arbitrate, in the event
that Employee breaches or threatens to breach any of Employee’s obligations
under the Restrictive Covenants, the Company shall have the right to file an
action in one of the courts specified in Section 9 above seeking temporary,
preliminary or permanent injunctive relief to enforce Employee’s obligations
under the Restrictive Covenants.
11.    Notification of Subsequent Employment.    Employee shall upon termination
of his employment with the Company, as soon as practicable and for the length of
the non-competition period described in Section 1 above, notify the Company: (i)
of the name, address and nature of the business of his new employer; (ii) if
self-employed, of the name, address and nature of his new business; (iii) that
he/she has not yet secured new employment; and (iv) each time his employment
status changes. In addition, Employee shall notify any prospective employer that
this Agreement exists and shall provide a copy of this Agreement to the
prospective employer prior to beginning employment with that prospective
employer. Any notice provided under this Section (or otherwise under this
Agreement) shall be in writing directed to the Chief Human Resources Officer,
EQT Corporation, 625 Liberty Avenue, Suite 1700, Pittsburgh, PA 15222-3111.


7



--------------------------------------------------------------------------------





12.    Mandatory Reduction of Payments in Certain Events.
(a)    Notwithstanding anything in this Agreement to the contrary, in the event
it shall be determined that any payment or distribution by the Company to or for
the benefit of the Employee (whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise) (such
benefits, payments or distributions are hereinafter referred to as “Payments”)
would, if paid, be subject to the excise tax (the “Excise Tax”) imposed by
Section 4999 of the Internal Revenue Code of 1986, as amended (the “Code”),
then, prior to the making of any Payments to the Employee, a calculation shall
be made comparing (i) the net after-tax benefit to the Employee of the Payments
after payment by the Employee of the Excise Tax, to (ii) the net after-tax
benefit to the Employee if the Payments had been limited to the extent necessary
to avoid being subject to the Excise Tax. If the amount calculated under (i)
above is less than the amount calculated under (ii) above, then the Payments
shall be limited to the extent necessary to avoid being subject to the Excise
Tax (the “Reduced Amount”). The reduction of the Payments due hereunder, if
applicable, shall be made by first reducing cash Payments and then, to the
extent necessary, reducing those Payments having the next highest ratio of
Parachute Value to actual present value of such Payments as of the date of the
change in control transaction, as determined by the Determination Firm (as
defined in Section 12(b) below). For purposes of this Section 12, present value
shall be determined in accordance with Section 280G(d)(4) of the Code. For
purposes of this Section 12, the “Parachute Value” of a Payment means the
present value as of the date of the change in control transaction of the portion
of such Payment that constitutes a “parachute payment” under Section 280G(b)(2)
of the Code, as determined by the Determination Firm for purposes of determining
whether and to what extent the Excise Tax will apply to such Payment.
(b)    All determinations required to be made under this Section 12, including
whether an Excise Tax would otherwise be imposed, whether the Payments shall be
reduced, the amount of the Reduced Amount, and the assumptions to be utilized in
arriving at such determinations, shall be made by an independent, nationally
recognized accounting firm or compensation consulting firm mutually acceptable
to the Company and the Employee (the “Determination Firm”) which shall provide
detailed supporting calculations both to the Company and the Employee within 15
business days after the receipt of notice from the Employee that a Payment is
due to be made, or such earlier time as is requested by the Company. All fees
and expenses of the Determination Firm shall be borne solely by the Company. Any
determination by the Determination Firm shall be binding upon the Company and
the Employee. As a result of the uncertainty in the application of Section 4999
of the Code at the time of the initial determination by the Determination Firm
hereunder, it is possible that Payments which the Employee was entitled to, but
did not receive pursuant to Section 12(a), could have been made without the
imposition of the Excise Tax (“Underpayment”), consistent with the calculations
required to be made hereunder. In such event, the Determination Firm shall
determine the amount of the Underpayment that has occurred and any such
Underpayment shall be promptly paid by the Company to or for the benefit of the
Employee but no later than March 15 of the year after the year in which the
Underpayment is determined to exist, which is when the legally binding right to
such Underpayment arises.


8



--------------------------------------------------------------------------------





(c)     In the event that the provisions of Code Section 280G and 4999 or any
successor provisions are repealed without succession, this Section 12 shall be
of no further force or effect.
13.    Internal Revenue Code Section 409A.
(a)    General. This Agreement shall be interpreted and administered in a manner
so that any amount or benefit payable hereunder shall be paid or provided in a
manner that is either exempt from or compliant with the requirements of Section
409A of the Code and applicable Internal Revenue Service guidance and Treasury
Regulations issued thereunder. Nevertheless, the tax treatment of the benefits
provided under the Agreement is not warranted or guaranteed. Neither the Company
nor its directors, officers, employees or advisers shall be held liable for any
taxes, interest, penalties or other monetary amounts owed by Employee as a
result of the application of Section 409A of the Code.
(b)    Separation from Service. For purposes of the Agreement, the term
“termination,” when used in the context of a condition to, or the timing of, a
payment hereunder, shall be interpreted to mean a “separation from service” as
such term is used in Section 409A of the Code.
(c)    Six-Month Delay in Certain Circumstances. Notwithstanding anything in
this Agreement to the contrary, if any amount or benefit that would constitute
non-exempt “deferred compensation” for purposes of Section 409A of the Code
(“Non-Exempt Deferred Compensation”) would otherwise be payable or distributable
under this Agreement by reason of Employee’s separation from service during a
period in which Employee is a Specified Employee (as defined below), then,
subject to any permissible acceleration of payment by the Company under Treas.
Reg. Section 1.409A-3(j)(4)(ii) (domestic relations order), (j)(4)(iii)
(conflicts of interest), or (j)(4)(vi) (payment of employment taxes):
(i) the amount of such Non-Exempt Deferred Compensation that would otherwise be
payable during the six-month period immediately following Employee’s separation
from service will be accumulated through and paid or provided on the first day
of the seventh month following Employee’s separation from service (or, if
Employee dies during such period, within thirty (30) days after Employee’s
death) (in either case, the “Required Delay Period”); and
(ii) the normal payment or distribution schedule for any remaining payments or
distributions will resume at the end of the Required Delay Period.
For purposes of this Agreement, the term “Specified Employee” has the meaning
given such term in Code Section 409A and the final regulations thereunder.
(d)    Timing of Release of Claims. Whenever in this Agreement a payment or
benefit is conditioned on Employee’s execution of a release of claims, such
release must be executed and all revocation periods shall have expired within
sixty (60) days after the date of termination; failing which such payment or
benefit shall be forfeited. If such payment or benefit constitutes Non-Exempt
Deferred Compensation, and if such 60-day period begins in one


9



--------------------------------------------------------------------------------





calendar year and ends in the next calendar year, the payment or benefit shall
not be made or commence before the second such calendar year, even if the
release becomes irrevocable in the first such calendar year. In other words,
Employee is not permitted to influence the calendar year of payment based on the
timing of his signing of the release.
14.    Entire Agreement; Term. This Agreement contains the entire agreement
between the parties hereto with respect to the subject matter hereof and
supersedes all prior agreements and understandings, oral or written. This
Agreement may not be changed, amended, or modified, except by a written
instrument signed by the parties; provided, however, that the Company may amend
this Agreement from time to time without Employee’s consent to the extent deemed
necessary or appropriate, in its sole discretion, to effect compliance with
Section 409A of the Code, including regulations and interpretations thereunder,
which amendments may result in a reduction of benefits provided hereunder and/or
other unfavorable changes to Employee. This Agreement shall become effective as
of the date first written above and shall remain in full force and effect until
its expiration on December 31, 2021 (such date, the “Termination Date”).


10



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
officers thereunto duly authorized, and the Employee has hereunto set his hand,
all as of the day and year first above written.


EQT CORPORATION
 
EMPLOYEE
 
 
 
 
 
 
 
 
By:
/s/ Lesley Evancho
 
/s/ William E. Jordan
 
 
 
 
Name:
Lesley Evancho
 
William E. Jordan
 
 
 
 
Title:
Chief Human Resources Officer
 
 
 
 
 
 
 
 
 
 





11

